    Case: 1:20-cv-05675 Document #: 19 Filed: 12/23/20 Page 1 of 2 PageID #:105




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

NATOCHIA LEWIS,                                       )
on behalf of Plaintiff and a class,                   )
                                                      )
                          Plaintiff,                  )
                                                      )       1:20-cv-05675
               vs.                                    )       Judge Seeger
                                                      )
BIEHL & BIEHL, INC.,                                  )
                                                      )
                          Defendant.                  )

                                       NOTICE OF SETTLEMENT

               PLEASE TAKE NOTICE that Plaintiff Natochia Lewis and Defendant Biehl &

Biehl, Inc. (collectively, the “Parties”) have settled this matter on an individual basis which will

resolve this matter in its entirety. The Parties request 30 days from the date of this Notice to

complete the settlement and file a stipulation to dismiss. The Parties further request that all future

dates and deadlines be stricken.

Dated: December 23, 2020

Respectfully submitted,

Attorneys for Plaintiff                      Attorneys for Defendant

/s/ Daniel S. Miller                         /s/ Jennifer W. Weller
Daniel A. Edelman                            David M. Schultz
Cathleen M. Combs                            Jennifer W. Weller
Cassandra P. Miller                          HINSHAW & CULBERTSON LLP
Daniel S. Miller                             151 North Franklin Street, Suite
EDELMAN, COMBS, LATTURNER,                   2500 Chicago, IL 60606
& GOODWIN, LLC                               T: (312) 704-3000
20 S. Clark Street, Suite 1500               F: (312) 704-3001
Chicago, IL 60603-1824                       dschultz@hinshawlaw.com
(312) 739-4200                               jweller@hinshawlaw.com
(312) 419-0379 (FAX)
cmiller@edcombs.com
dmiller@edcombs.com
courtecl@edcombs.com
    Case: 1:20-cv-05675 Document #: 19 Filed: 12/23/20 Page 2 of 2 PageID #:106




                              CERTIFICATE OF SERVICE

       I, Daniel S. Miller, certify that on Wednesday, December 23, 2020, I caused a true and
accurate copy of the foregoing document to be filed via the courts CM/ECF online system, which
sent notice via email to all counsel of record.


                                                  s/Daniel S. Miller
                                                  Daniel S. Miller

Daniel A. Edelman
Cathleen M. Combs
Cassandra P. Miller
Daniel S. Miller
EDELMAN, COMBS, LATTURNER
       & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)
Email Address for service:
courtecl@edcombs.com
